Citation Nr: 1544071	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1968 to December 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran was likely exposed to herbicides during his air service.
 
 2.  The Veteran's diagnosed diabetes mellitus is presumed to have been caused by his herbicide exposure in service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met. 38  U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran is currently diagnosed with diabetes mellitus, which he believes resulted from herbicide exposure while in service.  Specifically, the Veteran asserts that while stationed at the Royal Thai Air Force Base in Udorn, Thailand (Udorn), he was exposed to herbicides.

As an initial point, the Veteran is not claiming direct service connection for diabetes mellitus. Indeed, there were no complaints of diabetes mellitus shown in the service treatment records, the Veteran was not diagnosed with diabetes mellitus for many years after service, and there is no medical suggestion that the Veteran's diabetes mellitus was the result of service except through the operation of a statutory presumption.  As such, the Veteran's claim turns on whether it can be established that he was exposed to herbicides while in service.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including diabetes mellitus, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

In addition, recent findings indicate that herbicides were also used in Thailand.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

VA determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  (See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand; see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).

At the May 2015 hearing, the Veteran testified that he was exposed to herbicides while stationed at Udorn.  He testified that he was an Administrative Specialist and was required to drive a truck to all parts of the base.  He also testified that he helped fight a fire on the perimeter of the base.  Finally, he testified that he was required to leave the base on many occasions and passed through the perimeter.

Review of the Veteran's service records show that his Military Occupation Specialty (MOS) was an Administrative Specialist.  In addition, he was stationed in Udorn from October 1973 to October 1974.

In a September 2012 letter, G.M., Lt. Colonel, United States Air Force, retired, stated that he was the Veteran's supervisor while stationed in Udorn.  G.M. reported that the Veteran was required to drive a delivery truck, which required covering the entire base including the perimeter.  G.M. also reported that the Veteran participated in fighting a fire on the perimeter of the base.  G.M. reported that the Veteran's sleeping quarters were only 50 feet from the perimeter of the base.  Finally, G.M. reported that herbicides were used to defoliate to control vegetation.

It is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the weight that is to be assigned to it.  The Veteran is certainly competent to identify where he was stationed in Udorn.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board found the Veteran to be highly credible at his Board hearing, and his lay statements have been consistent both with each other, his hearing testimony, his military records, and the statement from G.M.  As such, the Board has no reason to doubt the veracity of his statements and testimony.

When this is done, the evidence is judged to be sufficient to establish that the Veteran was presumptively exposed to herbicides during his military service.

As noted, when a veteran is diagnosed with diabetes mellitus and is presumed to have been exposed to herbicides during service, service connection will be granted unless there is clear evidence to the contrary, which is not present here.

As such, the criteria for service connection for diabetes mellitus have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for diabetes mellitus is granted.


REMAND

The Veteran asserts that his erectile dysfunction is secondary to his diabetes mellitus.

The granting of service connection for the Veteran's diabetes mellitus raises the possibility that the Veteran's erectile dysfunction is related to a now service-connected disability.

However, the Veteran's medical records show that he was diagnosed with erectile dysfunction in 2004, but was not diagnosed with diabetes until 2007.  At the hearing, the Veteran testified that his blood sugars were affected by prescribed medications, which in turn resulted in a delayed diagnosis of diabetes.

Therefore, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion regarding the etiology of the Veteran's erectile dysfunction.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion to address the etiology of the Veteran's erectile dysfunction.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion expressed.  The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by his service-connected diabetes mellitus?  Why or why not?  In so doing, the examiners should review and address the Veteran's contention that while his erectile dysfunction was diagnosed prior to his diabetes mellitus, his prescribed medications prevented an accurate diagnosis of his diabetes mellitus until 2007.  

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected diabetes mellitus?  Why or why not?

If aggravation is found, a baseline severity of the erectile dysfunction should be established prior to the aggravation occurring.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


